Appeal from decision of the Unemployment Insurance Appeal Board. The contract between employer and union provided for vacation pay scale based on length of service. It did not give employees a right to a vacation as such, but to vacation pay. It provided that when operations of the company permitted closing of the plant “all vacations will be taken” then. The record shows that the union indicated to the employer by letter addressed “To Whom it May Concern” that it wanted a closing period for vacations, i.e., a “closing time” during a specified period. This cannot be construed other than as a consent by the union that the shop be closed in that period and a temporary voluntary withdrawal of its members from the labor market whether or not all individually received vacation pay benefits under the contract. Thus, the individual member, whose act is deemed that of the bargaining agency, is not for such a vacation period entitled to unemployment insurance benefits. (Matter of Rakowski [Corsi], 276 App. Div. 625.) Decision of the Unemployment Insurance Appeal Board reversed, on the law, and claim for benefits disallowed. Foster, P. J., Brewster, Bergan and Halpern, JJ., concur.